Case 1:17-cv-02738-MKB-JO Document 679 Filed 01/30/19 Page 1 of 8 PageID #: 18359



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


                                                  X
  B & R SUPERMARKET, INC., d/b/a                  :    Case No. 1:17-cv-02738-MKB-JO
  MILAM’S MARKET, a Florida                       :
  corporation, et al., Individually and on        :    CLASS ACTION
  Behalf of All Others Similarly Situated,        :
                                                  :
                                Plaintiff,        :    JOINT STATUS REPORT
                                                  :
          v.                                      :    Conference Date: February 6, 2019
                                                  :
  VISA, INC., a Delaware corporation, et al.,     :
                                                  :
                                Defendants.       X


          Plaintiffs B & R Supermarket, Inc. (d/b/a Milam’s Market), Grove Liquors LLC, Strouk

  Group LLC (d/b/a Monsieur Marcel), and Palero Food Corp. and Cagueyes Food Corp. (d/b/a

  Fine Fare Supermarket) (collectively, "Plaintiffs") and defendants Mastercard International Inc.

  ("Mastercard"), Discover Financial Services ("Discover"), Visa Inc. and Visa U.S.A. Inc.

  (together, "Visa"), and American Express Company ("AmEx") (collectively, "Defendants")

  respectfully submit this joint report in advance of the status conference scheduled for February 6,

  2019.   The parties agree that there are no issues ripe for discussion with the Court and

  respectfully request to cancel the February 6 status conference.

  I.      PENDING MOTIONS

          Plaintiffs’ Renewed Motion for Class Certification. Judge Brodie entered an order

  denying Plaintiffs’ motion for class certification without prejudice. (Dkt. No. 644.) Plaintiffs

  served their renewed motion for class certification ("renewed motion") on July 16, 2018.

  Pursuant to the Court’s August 21, 2018 amended scheduling order, Defendants’ response was

  due October 19, 2018, and Plaintiffs’ reply was due November 19, 2018. (See Dkt. No. 660.)

  After the service of Plaintiffs’ renewed motion, AmEx informed Plaintiffs of an inadvertent error



                                                 -1-
Case 1:17-cv-02738-MKB-JO Document 679 Filed 01/30/19 Page 2 of 8 PageID #: 18360



  that resulted in documents being omitted from AmEx’s document review pool as explained in

  AmEx’s October 16, 2018 letter to the Court (Dkt. No. 671). On October 17, 2018, the Court

  entered an order terminating the renewed motion without prejudice to reinstatement and directing

  the parties to submit a proposed schedule when the parties agree that they are prepared to resume

  briefing. (See Dkt. No. 672.)

         AmEx has now reviewed those additional documents for responsiveness and produced all

  responsive, non-privileged documents on a rolling basis between October 26, 2018 and

  November 10, 2018. On November 15, 2018, AmEx produced its privilege logs and confirmed

  that production was complete. On December 20, 2018, Plaintiffs advised Defendants that the

  review of AmEx’s supplemental production was substantially complete and that Plaintiffs did not

  anticipate supplementing Plaintiffs’ renewed motion or expert reports. By letter dated December

  21, 2018, Plaintiffs identified concerns and questions regarding AmEx’s second privilege log for

  withheld documents and supplemental production of documents. Following a meet and confer,

  AmEx responded to Plaintiffs’ concerns by letter dated January 18, 2019 and produced

  additional documents on January 25, 2019.

         On January 25, 2019, the parties met and conferred regarding a schedule for Plaintiffs’

  renewed motion. Plaintiffs confirmed that they do not intend to amend or supplement their

  renewed motion for class certification, class certification expert report, or merits expert reports.

  Through subsequent discussions, the parties have agreed that, as set forth in the proposed

  amended case schedule filed herewith and if approved by the Court, Plaintiffs’ renewed motion

  should be reinstated effective with the entry of that order, Defendants will serve their opposition

  to the renewed motion on March 15, 2019 and Plaintiffs will serve their reply on May 24, 2019.




                                                 -2-
Case 1:17-cv-02738-MKB-JO Document 679 Filed 01/30/19 Page 3 of 8 PageID #: 18361



         Discover’s Motion to Compel Arbitration. In light of the Court’s denial of Plaintiffs’

  motion for class certification on March 11, 2018 (Dkt. No. 644), and consistent with Discover’s

  position as set forth in previous Joint Status Reports, it is Discover’s position that it is proper to

  wait until the Court has decided Plaintiffs’ renewed motion for class certification before moving

  to compel arbitration against the approximately 1,200 putative class members with which

  Discover has valid, enforceable arbitration agreements.

  II.    CASE SCHEDULE

         Amended Case Schedule. On August 20, 2018, the parties jointly requested that the

  current case schedule be amended to extend the briefing on Plaintiffs’ renewed motion for class

  certification and the deadline for Plaintiffs’ merits expert reports. (Dkt. No. 659.) The Court

  granted the parties’ request on August 21, 2018. (Dkt. No. 660.) As described above, Plaintiffs’

  renewed motion for class certification was terminated without prejudice to reinstatement. (Dkt.

  No. 672.) The parties request that the Court enter the proposed amended case schedule filed

  herewith.

         Daubert Motions concerning Plaintiffs’ Renewed Class Certification. Defendants

  intend to file a Daubert motion relating to Plaintiffs’ certification expert and Plaintiffs may do

  the same with respect to any certification expert(s) proffered by Defendants. Accordingly, the

  parties have met and conferred and propose a briefing schedule for such motions in the proposed

  amended case schedule filed herewith. If that proposed schedule is approved by the Court,

  Defendants will serve their motion on March 15, 2019; Plaintiffs will serve any brief in

  opposition on May 24, 2019; and the reply will be served on June 24, 2019. Plaintiffs will serve

  their motion on May 24, 2019; Defendants will serve any brief in opposition on June 24, 2019;




                                                  -3-
Case 1:17-cv-02738-MKB-JO Document 679 Filed 01/30/19 Page 4 of 8 PageID #: 18362



  and the reply will be served on July 26, 2019. The parties respectfully request that the Daubert

  briefs be taken up and considered at the same time as the briefing on class certification.

  III.   STATUS OF DISCOVERY

         Defendants’ Production of Transaction Data. In early 2018, Plaintiffs requested that

  Defendants provide transaction data for the time period through and including September 30,

  2017. After a lengthy meet and confer process, Visa, Mastercard, and Discover largely agreed to

  produce specific data as requested and AmEx agreed to supplement its prior production of the

  transaction data for a sample of merchants and produce a series of monthly reports that reflect

  FLS chargebacks in an aggregate form. Mastercard and Discover completed their productions

  prior to the filing of the renewed motion for class certification. Visa and AmEx completed their

  productions later that month. Plaintiffs intend to meet and confer further with AmEx regarding

  the production of further transaction data.

         Additional Fact Discovery.        Plaintiffs identified concerns and questions regarding

  AmEx’s second privilege log for withheld documents and supplemental production of documents

  and have met and conferred with AmEx regarding these issues. AmEx produced additional

  documents on January 25, 2019. Other than the meet and confer regarding documents withheld

  as privileged, Plaintiffs have determined that no additional fact discovery will be necessary.

         Third-Party Discovery. During the fact discovery period, Plaintiffs issued subpoenas to

  numerous third parties, including those that Plaintiffs believe have served as acquirers and/or

  processors with respect to merchant transactions identified in Defendants’ production of

  transaction data. To date, Plaintiffs have received all anticipated third party data productions.




                                                  -4-
Case 1:17-cv-02738-MKB-JO Document 679 Filed 01/30/19 Page 5 of 8 PageID #: 18363



  Respectfully submitted this 30th day of January, 2019, by:

  ROBBINS ARROYO LLP                                  CRAVATH, SWAINE & MOORE LLP

  s/ George C. Aguilar                                s/ Peter T. Barbur
  GEORGE C. AGUILAR                                   PETER T. BARBUR
  JENNY L. DIXON                                      DAMARIS HERNÁNDEZ
  ASHLEY R. RIFKIN                                    825 Eighth Avenue
  ERIC M. CARRINO                                     New York, NY 10019
  5040 Shoreham Place                                 Telephone: (212) 474-1000
  San Diego, CA 92122                                 Facsimile: (212) 474-3700
  Telephone: (619) 525-3990                           pbarbur@cravath.com
  Facsimile: (619) 525-3991                           dhernandez@cravath.com
  gaguilar@robbinsarroyo.com
  jdixon@robbinsarroyo.com                            Attorneys for Defendant American Express
  arifkin@robbinsarroyo.com                           Company
  ecarrino@robbinsarroyo.com

                                                      ARNOLD & PORTER
                                                       KAYE SCHOLER LLP
  DEVINE GOODMAN RASCO &
    WATTS-FITZGERALD, LLP                             s/ Robert J. Vizas
  JOHN W. DEVINE                                      ROBERT J. VIZAS
  ROBERT J. KUNTZ, JR.                                SHARON D. MAYO
  2800 Ponce De Leon Blvd., Suite 1400                Three Embarcadero Center, Tenth Floor
  Coral Gables, FL 33134                              San Francisco, CA 94111
  Telephone: (305) 374-8200                           Telephone: (415) 471-3100
  Facsimile: (305) 374-8208                           Facsimile: (415) 471-3400
  jdevine@devinegoodman.com                           robert.vizas@arnoldporter.com
  rkuntz@devinegoodman.com                            sharon.mayo@arnoldporter.com

  LAW OFFICES OF                                      ARNOLD & PORTER
    THOMAS G. AMON                                      KAYE SCHOLER LLP
  THOMAS G. AMON                                      MARK R. MERLEY
  PETER B. PATTERSON, JR.                             MATTHEW A. EISENSTEIN
  733 3rd Avenue, 15th Floor                          KAREN C. OTTO
  New York, NY 10017                                  LAURA J. BUTTE
  Telephone: (212) 810-2430                           RON A. GHATAN
  Facsimile: (212) 810-2427                           601 Massachusetts Avenue, NW
  tamon@amonlaw.com                                   Washington, DC 20001
  ppatterson@amonlaw.com                              Telephone: (202) 942-5000
                                                      Facsimile: (202) 942-5999
  Counsel for Plaintiffs B & R Supermarket,           mark.merley@arnoldporter.com
  Inc. (d/b/a Milam’s Market), Grove Liquors          matthew.eisenstein@arnoldporter.com
  LLC, Strouk Group LLC (d/b/a Monsieur               karen.otto@arnoldporter.com
  Marcel), and Palero Food Corp. and                  laura.butte@arnoldporter.com
  Cagueyes Food Corp. (d/b/a Fine Fare                ron.ghatan@arnoldporter.com


                                                -5-
Case 1:17-cv-02738-MKB-JO Document 679 Filed 01/30/19 Page 6 of 8 PageID #: 18364



  Supermarket)
                                            ARNOLD & PORTER
                                              KAYE SCHOLER LLP
                                            ROBERT C. MASON
                                            250 West 55th Street
                                            New York, NY 10019
                                            Telephone: (212) 836-8000
                                            robert.mason@arnoldporter.com

                                            Attorneys for Defendants Visa Inc. and Visa
                                            U.S.A. Inc.

                                            WINSTON & STRAWN LLP

                                            s/ Jeffrey L. Kessler
                                            JEFFREY L. KESSLER
                                            EVA W. COLE
                                            JOHANNA RAE HUDGENS
                                            KELLI L. LANSKI
                                            200 Park Avenue
                                            New York, NY 10166
                                            Telephone: (212) 294-6700
                                            Facsimile: (212) 294-4700
                                            jkessler@winston.com
                                            ewcole@winston.com
                                            jhudgens@winston.com
                                            klanski@winston.com

                                            WINSTON & STRAWN LLP
                                            ELIZABETH P. PAPEZ
                                            1700 K Street, N.W.
                                            Washington, DC 20006
                                            Telephone: (202) 282-5000
                                            Facsimile: (202) 282-5100
                                            epapez@winston.com

                                            WINSTON & STRAWN LLP
                                            JAMES F. HERBISON
                                            35 West Wacker Drive
                                            Chicago, IL 60601
                                            Telephone: (312) 558-5600
                                            Facsimile: (312) 558-5700
                                            jherbiso@winston.com

                                            WINSTON & STRAWN LLP
                                            SEAN D. MEENAN



                                      -6-
Case 1:17-cv-02738-MKB-JO Document 679 Filed 01/30/19 Page 7 of 8 PageID #: 18365



                                            JEANIFER E. PARSIGIAN
                                            DANA L. COOK-MILLIGAN
                                            101 California Street
                                            San Francisco, CA 94111
                                            Telephone: (415) 591-1000
                                            Facsimile: (415) 591-1400
                                            smeenan@winston.com
                                            jparsigian@winston.com
                                            dlcook@winston.com

                                            Attorneys for Defendant Discover Financial
                                            Services


                                            PAUL, WEISS, RIFKIND, WHARTON
                                            & GARRISON LLP

                                            s/ Kenneth A. Gallo
                                            KENNETH A. GALLO
                                            CRAIG A. BENSON
                                            MICHELLE K. PARIKH
                                            2001 K Street, NW
                                            Washington, DC 20006-1047
                                            Telephone: (202) 223-7300
                                            Facsimile: (202) 223-7420
                                            kgallo@paulweiss.com
                                            cbenson@paulweiss.com
                                            mparikh@paulweiss.com

                                            Attorneys for Defendant Mastercard
                                            International Incorporated




                                      -7-
Case 1:17-cv-02738-MKB-JO Document 679 Filed 01/30/19 Page 8 of 8 PageID #: 18366



                                    CERTIFICATE OF SERVICE

            I hereby certify that on January 30, 2019, I authorized the electronic filing of the

  foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

  such filing to all registered parties and attorneys of record.



                                                       s/ George C. Aguilar
                                                       GEORGE C. AGUILAR

                                                       ROBBINS ARROYO LLP
                                                       5040 Shoreham Place
                                                       San Diego, CA 92122
                                                       Telephone: (619) 525-3990
                                                       Facsimile: (619) 525-3991
                                                       gaguilar@robbinsarroyo.com




  1331607




                                                   -8-
